994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis L. LAND;  Carla M. Land, Appellants,v.Jerry L. JENSEN, United States Trustee, Appellee.
No. 92-3789.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 6, 1993.Filed:  May 18, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Dennis L. Land and Carla M. Land, Chapter 11 debtors, appeal from the district court's1 order affirming the bankruptcy court's2 dismissal of their bankruptcy case.  We affirm.


2
The bankruptcy court had jurisdiction to rule on the motion to dismiss.  See 28 U.S.C. § 157(b)(1) (bankruptcy court may hear and determine all cases under Title 11).  The court may dismiss a bankruptcy case for cause upon request of a party in interest or the United States Trustee after notice and a hearing.  See 11 U.S.C. § 1112(b).  "Cause" includes the debtors' inability to effectuate a plan and unreasonable delay that is prejudicial to creditors.  11 U.S.C. § 1112(b)(2), (3).


3
We review the bankruptcy court's findings of fact for clear error, as did the district court.   In re Schwen's, Inc., 693 F.2d 48, 49 (8th Cir. 1982) (per curiam).  The burden to show clear error in the bankruptcy court's factual findings becomes more difficult where "the appellate court of first instance, here the District Court, has affirmed the findings made by the trier of fact."   Id. at 49 n.3.  We review de novo the bankruptcy court's conclusions of law.   In re Briggs Transp.  Co., 780 F.2d 1339, 1342 (8th Cir. 1985).  Upon careful review of the record, we agree with the district court that the bankruptcy court's findings are not clearly erroneous and that the bankruptcy court properly dismissed the Lands's Chapter 11 case for cause.


4
The judgment is affirmed.



1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska


2
 The Honorable John C. Minahan, Jr., United States Bankruptcy Judge for the District of Nebraska